 Case 3:18-cv-00090-NKM Document 44 Filed 04/22/21 Page 1 of 1 Pageid#: 335




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


IRA D. SOCOL,                        )
      Plaintiff,                     )                        Civil Action No. 3:18CV0090
                                     )
v.                                   )                        ORDER
                                     )
ALBEMARLE COUNTY SCHOOL BOARD, et al.)                        By: Hon. Glen E. Conrad
    Defendants.                      )                              Senior United States District Judge



       Finding good cause, it shall be and hereby is now

                                          ORDERED

that this matter be TRANSFERRED to the docket of the Honorable Norman K. Moon, Senior

United States District Judge for the Western District of Virginia, for all further action.

       The Clerk is directed to certify copies of this Order to all parties.

       ENTER:          This 22nd day of April, 2021.
